Case 1:20-cr-00500-JGK Document 79 Filed 05/28/21 Page 1 of1

 

 

 

 

 

 

 

 

Benjamin Naftalis 1271 Avenue of the Americas
Direct Dial: +1.212.906.1713 New York, New York 16020-1404
benjamin.naftalis@lw.com Tal: 4.212.906.1200 Fax: +1.242.751.4864
www. lWw.com
FIRM / AFFILIATE OFFICES
LATHAMsWwATKIN Ste Bejing Moscow
Boston Munich
USDS SDNY Brussels New York
f NT Century City Orange County
DOCUME Chicago Paris
May 28, 2021 BL ECP RONICALLY FILED Dubai Riyadh
oe Diusseldort San Diego
Dot #F: 7-5 35-2) Frankfurt San Francisco
— _
TE FILED: _ S72 / Hamburg Seoul
VIA ECF DA Hong Kong Shanghai
Houston Silicon Valley
The Honorable John G. Koeltl London Singapore
United States District Judge tos Angeles Tokyo
Madrid Washington, D.C,

Southern District of New York
500 Pearl Street
New York, New York 10001

Milan

Re: United States v. Hayes, et al,
20 Cr. 500 (JGK)

Dear Judge Koeltl:

We respectfully submit this letter on behalf of Samuel Reed to request a
modification to his bail conditions. The government and pretrial consent to this request.

Mr. Reed was arrested on October 1, 2020, and is currently on bat] pursuant to a
$5,000,000 personal recognizance bond, co-signed by two financially responsible persons, and
secured by $500,000 in cash; surrender of his passport; and travel restricted to the Southern
District of New York, Eastern District of New York, Massachusetts, and Wisconsin,

On consent, we respectfully request that the Court modify Mr. Reed’s bail
conditions to also include travel to the Northern District of Ohio and the State of New
Hampshire. Further, we respectfully request permission for Mr. Reed to travel to Maryland from
June 3 to 7 to attend a wedding.

We are happy to answer any questions the Court may have.

Respectfully submitted,

/s/ Benjamin Naftalis

Benjamin Naftalis
Douglas K. Yatter

of LATHAM & WATKINS LLP
CC: AUSA Samuel Raymond (via ECF) APPLICATION GRANTED
AUSA Jessica Greenwood (via ECF) _~i~ SO ORDERED
USPT Sean McAnally (via e-mail) oN.

ed All toe —

of, aa ~ John C. Moaltl LS DLJ.
2S bs ,

 

 
